Case 4:21-cv-00694-ALM-KPJ Document 10 Filed 09/09/21 Page 1 of 2 PageID #: 508




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MICHAEL MOATES, DC CHRONICLE,
  and DC CHRONICLE LIMITED,

         Plaintiffs,

  v.                                                Case No. 4:21-cv-00694

  FACEBOOK, INC. AND AT&T INC.,


         Defendants.


                   MOTION FOR ENTRY OF STIPULATION
          REGARDING DEADLINES RELATED TO REMOVAL AND REMAND

        Plaintiffs Michael Moates, DC Chronicle and DC Chronicle Limited (“Plaintiffs”), and

 Defendant Facebook, Inc. (“Defendant”), by and through their undersigned counsel, request the

 Court to enter the stipulation attached as Exhibit A.

 Dated: September 9, 2021                      Respectfully submitted,

                                               By: /s/ Allison Jacobsen
                                                   Allison Jacobsen
                                                   Texas Bar No. 00783549
                                                   HUNTON ANDREWS KURTH LLP
                                                   1445 Ross Avenue, Suite 3700
                                                   Dallas, TX 75202
                                                   Telephone: 214.979.3000
                                                   Facsimile: 214.880.0011
                                                   ajacobsen@huntonak.com

                                                    Attorney for Defendant FACEBOOK, INC.

                                                    By: /s/ Michael Moates
                                                    Michael Moates, pro se
                                                    2700 Colorado Blvd., No. 1526
                                                    Denton, TX 76201
                                                    Pro se Plaintiff
Case 4:21-cv-00694-ALM-KPJ Document 10 Filed 09/09/21 Page 2 of 2 PageID #: 509




                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 9th day of September, 2021, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system which will send electronic

 notification of the same to all counsel of record. I further certify that I have served Plaintiffs via

 e-mail at michaelsmoates@gmail.com.

                                                 By: /s/ Allison Jacobsen




 113154.0000007 EMF_US 86559023v1
